Case 2:19-cv-09135-DSF-KS Document 14 Filed 05/21/20 Page 1 of 1 Page ID #:36




                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA

 LAMAR MYERS                          CASE NO.
                                      2:19−cv−09135−DSF−KS
              Plaintiff(s),
       v.                             Order to Show Cause re
 5166 LANKERSHIM BOULEVARD,           Dismissal for Lack of
 LLC, et al.                          Prosecution

             Defendant(s).




       Default has been entered by the Clerk as to the remaining defendants. No
    motion for default judgment has been filed. Plaintiff is ordered to file a
    motion for default judgment on or before June 22, 2020. Failure to file a
    default judgment motion by that date may result in sanctions, including
    dismissal for failure to prosecute.

      IT IS SO ORDERED.

 Date: May 21, 2020                        /s/ Dale S. Fischer
                                          Dale S. Fischer
                                          United States District Judge
